Exhibit 10.2

 

LOGO [g424815g33c52.jpg]

Transition Employment Letter

July 11, 2017

Dan Levin

c/o Box, Inc.

900 Jefferson Avenue

Redwood City, CA 94063

Dear Dan:

As we have discussed, this letter (the “Agreement”) is being entered into
between Box, Inc. (the “Company”) and you to memorialize the terms and
conditions of your transition from a full-time employee to an advisory role.
Following the transition, we look forward to your continued service as a
non-employee member of the Company’s Board of Directors (the “Board”).

In consideration of your signing this Agreement and the Company’s agreeing to
continue to vest certain Options (as defined below) through March 20, 2018 that
were originally granted for your services as a full-time employee and officer of
the Company, you and the Company agree that your last day of employment (the
“Resignation Date”) will be September 30, 2017, or an earlier date to be
mutually agreed upon by you and the Company. On such date, you will resign as an
employee and all positions you hold with the Company or any of its subsidiaries
other than as a member of the Board. You will continue to be paid your base
salary through the Resignation Date but will receive no payment under the
Company’s fiscal 2018 bonus plan. You have agreed that after the Resignation
Date you will provide advisory services to the Company commensurate with your
skills and background as reasonably requested by me or the Board on an ad hoc
basis (the “Services”) for a period of three years. The Services will be at a
level that may vary each month, and will be subject to your availability.

You were granted stock options (“Options”) under the Company’s equity
compensation plans and individual award agreements (collectively, the “Option
Agreements”), as set forth on Exhibit A. Each Option (other than your April 9,
2017 stock option grant to purchase 250,000 shares of the Company’s Class A
Common Stock subject to performance-based vesting (the “Performance Option”))
will continue vesting by its terms through March 20, 2018, subject to your
continued service to the Company as a member of the Board through such date. By
accepting this Agreement, you agree that on the Resignation Date you will
forfeit the shares subject to (i) each time-based Option scheduled to vest after
March 20, 2018; and (ii) the Performance Option. By accepting this Agreement,
you agree that the Options set forth on Exhibit A represent all of your
outstanding rights to Company equity securities. So long as you continue to
provide services to the Company, any remaining portion of your Options that were
not forfeited under this paragraph will remain outstanding and the applicable
post-termination exercise period will not commence.

 

900 Jefferson Ave, Redwood City, CA 94063 USA



--------------------------------------------------------------------------------

After the Resignation Date, you will be eligible for compensation under the
Company’s Outside Director Compensation Policy (the “Policy”) but you agree that
you will not receive or accrue any compensation (whether in the form of cash or
equity awards) under the Policy until the first annual meeting of stockholders
at which you are reelected after the Resignation Date (currently anticipated to
occur in or around June 2019). Provided that you are reelected as a member of
the Board at such annual meeting of stockholders, you will then become eligible
to receive (a) an Annual Award (as defined in the Policy), and (b) such cash
compensation that is offered to all non-employee members of the Board.

You acknowledge that you are not entitled to any current or future benefits
under your Change in Control and Severance Agreement with the Company and that
the terms of the Company’s Employment, Confidential Information and Invention
Assignment Agreement that you executed in connection with your hire (the
“Confidentiality Agreement”) and any Indemnification Agreement between you and
the Company (the “Indemnification Agreement”) continue to be in effect.

In consideration for the benefits described in this Agreement, you hereby waive
and forever discharge the Company, its agents, employees, officers, directors,
stockholders, related companies, predecessor and/or subsidiary corporations,
successors, and assigns (together “Releasees”) from all claims, suits, debts,
liabilities, promises or causes of action whatsoever, known or unknown, arising
from or in any way related to your employment with or separation from the
Company, or any other acts or omissions by Releasees, or any of them, occurring
on or before the date that you sign this Agreement. You further acknowledge that
you have been advised to consult with legal counsel and that you are familiar
with the principle that a general release does not extend to claims that the
releaser does not know or suspect to exist in his or her favor at the time of
executing the release, which, if known by him or her, must have materially
affected his or her settlement with the releasee. You, being aware of said
principle, agree to expressly waive any rights to that effect, as well as under
any other statute or common law principles of similar effect, including, if
applicable, Section 1542 of the California Civil Code which provides as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

The Company intends that all payments and benefits provided under this Agreement
or otherwise are exempt from, or comply with, the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended, and any guidance promulgated
thereunder (“Section 409A”) so that none of the payments or benefits will be
subject to the additional tax imposed under Section 409A, and any ambiguities
will be interpreted to so be exempt or comply.

This Agreement (together with the Confidentiality Agreement, Indemnification
Agreement and the Option Agreements) supersede and replace any prior agreements,
representations or understandings (whether written, oral, implied or otherwise)
between you and the Company regarding the subject matter set forth herein and
constitute the complete agreement between you and the Company regarding the
subject matter set forth herein. This

 

900 Jefferson Ave, Redwood City, CA 94063 USA



--------------------------------------------------------------------------------

Agreement may not be amended or modified, except by an express written agreement
signed by both you and a duly authorized officer of the Company. The terms of
this Agreement and the resolution of any disputes as to the meaning, effect,
performance or validity of this Agreement or arising out of, related to, or in
any way connected with, this Agreement, your employment with the Company or any
other relationship between you and the Company (the “Disputes”) will be governed
by California law, excluding laws relating to conflicts or choice of law. You
and the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in California in connection with any Dispute or any claim
related to any Dispute.

Please indicate your acceptance of this Agreement, and confirmation that it
contains our complete agreement regarding the continuing terms and conditions of
your employment, by signing the bottom portion of this Agreement and returning a
copy to me.

 

Very truly yours, BOX, INC. By:   /s/ Aaron Levie   Aaron Levie   CEO,
Co-Founder and Chairman

I have read and agree to the terms of this Agreement:

 

/s/ Dan Levin    Dan Levin    Dated:   July 11, 2017                           
        

 

900 Jefferson Ave, Redwood City, CA 94063 USA



--------------------------------------------------------------------------------

Exhibit A

 

Award ID   Plan   Grant Date     Award  
Type     Exercise Price       Awarded     Vested
  7/10/2017       Unvested
7/10/2017     Vested
  3/20/2018     Unvested
  3/20/2018     Vesting
  7/10/2017-  
3/20/2018     Forfeited on  
Resignation
Date     Vest Template       Vest Start Date  

IOPB-l385

  2011 Equity Incentive Plan   4/3/2014   ISO   $17.850   6,340   738   5,602  
6,340   0   5,602   0   Standard 4 year month yes   2/1/2014

NOPB-1385

  2011 Equity Incentive Plan   4/3/2014   NQ   $17.850   293,660   255,511  
38,149   293,660   0   38,149   0   Standard 4 year month yes   2/1/2014

10001213

  2011 Equity Incentive Plan   1/2/2015   NQ   $14.050   242,882   140,623  
102,259   187,498   55,384   46,875   55,384   Standard 4 year month yes  
3/20/2015

10001119

  2011 Equity Incentive Plan   1/2/2015   ISO   $14.050   7,118   1   7,117   1
  7,117   0   7,117   Standard 4 year month yes   3/20/2015

10002245

  2015 Equity Incentive Plan   6/18/2015   NQ   $17.520   50,000   28,124  
21,876   37,499   12,501   9,375   12,501   Standard 4 year monthly yes  
3/20/2015

10004002

  2015 Equity Incentive Plan   5/24/2016   NQ   $12.090   300,000   93,749  
206,251   149,999   150,001   56,250   150,001  

Standard 4 year

month yes

  3/20/2016

10005587

  2015 Equity Incentive Plan   4/9/2017   PSO   $16.680   250,000   0   250,000
  0   250,000   0   250,000  

4 year vest-

25% > one year

  3/20/2017

10005573

  2015 Equity Incentive Plan   4/9/2017   NQ   $16.680   250,000   0   250,000  
62,500   187,500   62,500   187,500   Standard 4 year month yes   3/20/2017    
      3,794,975   2,913,721   881,254   3,132,472   662,503   218,751   662,103
   

 

900 Jefferson Ave, Redwood City, CA 94063 USA